The opinion of the court was delivered by
Ross, J.
The only question in contention is, whether the plaintiffs are entitled to a deduction from the charges of the defendant, specified in items numbered 19, 31 and 37. These •items are for board, rooms, fuel, and lights furnished by the defendant to the plaintiff, E. G. Greene and wife, and agreed to be adjusted in this action. The auditor has found that the board, rooms, fuel and lights for Mr. Greene and wife were furnished tinder an agreement by E. G. Greene to pay for the same twelve dollars per week. It is not found that the contract was for any specified time beyond one week. The rooms were occupied by Mr. Greene without any other or further agreement, from May 2, 1879, to April 10, 1881. During that time Mrs. Greene was absent forty-three whole weeks. The auditor has found that, unless controlled by the contract as an entire- contract, a reasonable price for the board of Mr. Greene for the forty-three weeks, including the use of the rooms, fuel and lights, is nine dollars a week; and he submits to the court to determine whether, on these facts in substance, the defendant shall be allowed twelve, or nine dollars per week for the forty-three weeks. On the facts reported, Mr. Greene could have terminated the contract at the end of the first, or any other week; so could have the defendant. This renders the contract an entire weekly contract only, or a contract from week to week. It was a contract for the board of both Mr, *467Greene and bis wife. Being a contract for a week, and terminable at the end of any week, absences during the week, once entered upon under the contract, gave the' plaintiffs no right to a deduction from the contract price. But the contract did not include the board of Mr. Greene alone.. It was an entire weekly contract only for the board, rooms, fuel and lights furnished to Mr. Greene and his wife. The board for himself alone, with the use of the rooms, fuel and lights, was not covered by the contract, or any contract. The defendant, therefore, was entitled to recover a reasonable compensation for his board alone thus furnished. The auditor has found nine dollars per week to be such reasonable compensation.
The judgment of the County Court is reversed, and judgment rendered on the report for the plaintiffs to recover $136, with interest and costs.